Citation Nr: 1206632	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  10-20 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for service-connected lumbar spine degenerative disc disease, prior to May 23, 2001, and from August 1, 2011.  

2. Entitlement to an increased disability rating for service-connected left lower extremity numbness evaluated as 10 percent from July 22, 2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from May 1989 to May 1993, and from August 1996 to May 1999.  

This appeal comes before the Board of Veterans' Appeals  (Board) from an October 2009 rating decision by the Boise, Idaho Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO increased the disability rating assigned to the Veteran's service-connected lumbar spine disability from 10 to 20 percent; the effective date assigned was July 15, 2009.  On a claim for an increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Since the grant of the 20 percent rating is not a full grant of the benefits sought on appeal, and since the Veteran did not withdraw his claim of entitlement to an increased rating, the matter remains before the Board for appellate review.  An April 2010 rating decision assigned a separate 10 percent evaluation for left lower extremity numbness from July 22, 2009.

While the appeal of the October 2009 rating decision was pending, the Veteran underwent lumbar spine surgery in May 2011.  The RO assigned, effective from May 23, 2011, to July 31, 2011, a temporary 100 percent rating for the service-connected spine disability, based on hospitalization and convalescence.  The Veteran's appeal for a spine disability rating higher than 20 percent applies to the periods before and since that temporary 100 percent rating. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for remand:  To have the RO review additional pertinent evidence received subsequent to the last Supplemental Statement of the Case (SSOC), and to afford the Veteran a VA examination.
 
The record reflects that in September 2010 the RO issued a SSOC on the claim for an increased rating in excess of 20 percent for the Veteran's service-connected lumbar spine degenerative disc disease.  However, after the issuance of the September 2010 SSOC additional private medical records, dated in May 2011 (surgical discharge summary), were associated with the Veteran's claims file.  The Veteran has not waived consideration of the evidence by the RO.  See 38 C.F.R. § 20.1304 (2011).  The Board parenthetically notes that the Veteran also submitted additional private medical records, also concerning his May 2011 lumbar spine surgery), with a waiver, at his July 2011 hearing.  Since this case must be remanded in order to afforded the Veteran a VA examination, the Board will instruct the RO to consider this evidence on remand and issue an SSOC, rather than attempt to obtain the Veteran's waiver of his right to RO consideration of the additional evidence in the first instance.  See 38 C.F.R. §§ 19.31, 19.37 (2011).

The Veteran's service-connected lumbar spine degenerative disc disease has been evaluated using criteria of Diagnostic Code 5243.  Under the General Rating Formula for Diseases and Injuries of the Spine (which includes Diagnostic Code 5243), a 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

Also under Diagnostic Code 5243, intervertebral disc syndrome can be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under this diagnostic code, a 20 percent rating can be assigned where incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past year are shown to have occurred.  For a 40 percent rating, the incapacitating episodes need to have a total duration of at least 4 weeks but less than 6 weeks during the past year.

The Veteran was most recently afforded VA examinations to evaluate the nature and severity of his service-connected lumbar spine in October (Joints) and December (Peripheral Neuropathy) 2009.  The Board also points out that the Veteran is service-connected for left lower extremity numbness.  

At his July 2011 hearing, the Veteran complained that his back had "continuously gotten worse," with symptoms including limitation of motion and numbness.  See page three of transcript.  He added his level of disability had affected his job, requiring him to seek "FMLA" (Family Medical Leave Act) assistance.  Id.  He added that while driving he experiences right leg numbness.  See page five of transcript.  As noted, the Veteran is service connected for left lower extremity numbness.  

As mentioned, the Veteran was last afforded a VA examination for his lumbar spine in late 2009.  This is approximately two and a half years ago.  In some instances, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Peters v. Brown, 6 Vet. App. 540, 542 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

In this case, the Veteran testified at his July 2011 hearing that he felt the severity of his lumbar spine disability had increased.  The Board finds this to be a reasonable assertion, inasmuch as he underwent a lumbar spine surgical procedure in May 2011, and was thereafter seen for post-surgical complaints in July 2011.  See private medical neurosurgery clinic note.  

The Board notes that at a hearing conducted at the RO by the undersigned Veterans Law Judge in July 2011 the Veteran claimed that his erectile dysfunction was a symptom of his service connected back disability.  See page four of hearing transcript (transcript).  The Veteran is also shown to have claimed that he has a tender and painful scar due to his back surgery.  See VA Form 21-4138, received by VA in June 2011.  

In light of the factors noted above, as well as in contemplating that the Veteran has not been examined by VA after his May 2011 VA fee-basis surgery, the Board concludes that, in this case, another VA examination is needed to render a decision on the claim.  38 C.F.R. § 3.159(c)(4).  Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Hence, in readjudicating this claim the RO must consider the Hart decision.

In order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary. 

Accordingly, the case is REMANDED for the following action: 

1.  The RO/AMC should schedule the Veteran for VA orthopedic and neurological examinations to determine the current severity of his service-connected lumbar spine disability.  The claim files must be made available to the respective VA examiner, and the examiner should review the file prior to the examination.  Each examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any lower back disability.  All appropriate tests and studies, including neurological studies and range of motion studies reported in degrees, must be accomplished.  All findings should be made available to the physicians prior to the completion of their reports, and all clinical findings should be reported in detail. 

The orthopedic examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service-connected low back disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The scar that is residual to the back surgery should be examined and all findings and symptoms, including size, should be reported.

The neurological examiner should attempt to specify the Veteran's lower extremity symptoms which are attributable to his lumbar spine disability.  The examiner should also comment as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran experiences erectile dysfunction that is caused or chronically worsened by his lumbar spine disability.

In addition, after considering the Veteran's documented medical history and assertions, each examining physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

Concerning the Veteran's low back disability, each examining physician must answer the following questions: 

* Is there favorable or unfavorable thoracolumbar ankylosis?  If so, which and to what degree? 

* What is the exact measurement for forward flexion of the Veteran's thoracolumbar spine?  Does the Veteran's age, body habitus, neurologic disease, or other factors unrelated to disease or injury of the spine, in any way render the above provided range of motion value normal, even though it does not conform to the normal range of motion values set forth in Note (2) of 38 C.F.R. § 4.71a (2011).  If so, a full supporting rationale for such a conclusion must be furnished. 

* What is the combined range of motion of the thoracolumbar spine (forward flexion, extension, lateral flexion, and lateral rotation), with normal being 240 degrees? 

* Does the Veteran's lumbar spine exhibit weakened movement, excess fatigability, or incoordination?  If feasible, these determinations should be expressed in terms of additional lost range of motion or favorable or unfavorable ankylosis due to any excess fatigability, weakened movement or incoordination.  If the examiner is unable to make such a determination, it should be so indicated on the record. 

* During the prior twelve months has the Veteran experienced incapacitating episodes (i.e., a period of acute signs and symptoms which require bed rest prescribed by a physician and treatment by a physician) involving his low back disorder having a total duration of at least four weeks? 

* Each examiner should address the extent of functional and industrial impairment due to the Veteran's service-connected lumbar spine disability.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report. 

2.  The Veteran is hereby notified that it is his responsibility to report for the above-ordered VA examinations, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any ordered examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address prior to the date of the examination.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

3.  The RO/AMC should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, appropriate corrective action should be taken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  If, while in remand status, additional evidence or information received triggers a need for further development or assistance, such as providing the Veteran with updated notice of what evidence has been received and not received by VA as well as who has the duty to request evidence, then such development must be undertaken by VA.  38 U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011). 

5.  Thereafter, and following any other indicated development, the RO/AMC should readjudicate the appealed issue of entitlement to a disability rating in excess of 20 percent for service-connected lumbar spine degenerative disc disease, prior to May 23, 2001, and from August 1, 2011, and entitlement to an increased disability rating for service connected left lower extremity numbness evaluated as 10 percent from July 22, 2009.  The RO/AMC must consider whether different ratings may be warranted for different time periods in light of the decision in Hart.  If the appeal is denied, the Veteran and his representative should be provided a SSOC in accordance with 38 U.S.C.A. § 7105 (West 2002) which includes a summary of any additional evidence submitted (including that received by VA since the issuance of the June 2010 SSOC), applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252  (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

